          Case 2:20-cv-02196-KJN Document 5 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       EMILIO J. CASTELLANOS,                         No. 2:20–cv–2196–KJN PS

12                       Plaintiff,                     ORDER TO SHOW CAUSE

13            v.                                        (ECF No. 3)

14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           On November 5, 2020, the court granted plaintiff’s motion to proceed in forma pauperis,

19   and the Clerk of Court served plaintiff by mail with the court’s IFP order, the summons, and a

20   USM-285 form. (ECF Nos. 3, 4; Docket Text Entry Nov. 5, 2020.) The court’s November 5,

21   2020 order stated that “[w]ithin 14 days from the date of this order, Plaintiff shall submit to the

22   United States Marshal . . . an original and five copies of the completed summons, five copies of

23   the complaint, five copies of the scheduling order,[1] and a completed USM-285 form, and shall

24   file a statement with the Court that such documents have been submitted to the United States

25   Marshal.” (ECF No. 3 at 2.) The United States Marshal was directed to then serve all process

26
     1
27    No scheduling order has yet been issued, as the case is presently stayed pursuant to General
     Order No. 615. Therefore, plaintiff need not provide to the Marshal copies of the non-existent
28   scheduling order.
                                                      1
         Case 2:20-cv-02196-KJN Document 5 Filed 12/02/20 Page 2 of 2


 1   within 60 days. (Id.)

 2               Although more than 14 days have passed, plaintiff has failed to file a statement with the

 3   court indicating that the required documents were submitted to the United States Marshal.

 4   Furthermore, the Commissioner has not yet appeared in the action. This strongly suggests that

 5   plaintiff failed to submit the process documents to the United States Marshal in compliance with

 6   the court’s order.

 7               Accordingly, IT IS HEREBY ORDERED that:

 8               1.     Within fourteen (14) days of this order, plaintiff shall either:

 9                          a. Submit the required documents to the USM and file a statement with the

10                              court confirming their submission; or

11                          b. If plaintiff concludes he does not wish to pursue the action at this juncture,

12                              he may instead file a notice of voluntary dismissal of the action without

13                              prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

14               2.     Failure to respond to this order to show cause by the required deadline will result

15                      in dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).

16   Dated: December 2, 2020

17

18

19

20
     cast.2196
21

22

23

24

25

26
27

28
                                                            2
